Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 25 May 1808
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur
                     
                     Paris 25 may 1808.
                  
                  Quoique je ne doute aucunement que Mr. Madison, qui a tant d’esprit et un si bon esprit, et qui a êté si longtems le Compagnon de vos travaux, ne gouverne d’après les mêmes principes que Votre Excellence et ne suive Vos erremens, je ne puis m’empêcher de regretter vivement le parti que Vous avez pris de ne pas jouir de l’Eligibilité que vous laissaient les loix de votre Pays et de renoncer à la Présidence.
                  le motif que vous en avez donné est d’une grande délicatesse, d’une grande noblesse; il est certainement très bon en général de ne pas contribuer à la perpétuité des Magistratures; et les exemples à cet égard doivent être donnés par les plus dignes, car les autres ne les donneraient pas.—Mais quand la sureté, l’existence politique, l’indépendance de l’Etat peuvent être menacées, il devient si important de conserver au timon la longue expérience et le courage trempé par les grands événemens qu’il est très difficile qu’aucun Magistrat puisse valoir les Vieillards encore robustes qui ont vu naitre la République, qui ont eu une part active à sa naissance.
                  Vous avez bien fait de dire que si la guerre avait lieu vous vous remettriez sur les rangs.—la Guerre effective est reculée, mais toujours menaçant et redoutable.—Votre Pays n’est pas en sureté et n’y sera point, tant que le Canada n’y aura pas êté reuni; tant que vous n’aurez pas une puissante, une nombrease, une mobile artillerie; tant que vos mines de cuivre, et de fer doux ou parfaitement adouci par des moyens chimiques, ne seront pas en exploitation, et dans une exploitation dirigée vers cet objet; tant que votre Milice ne sera pas journellement disciplinée, et complettement armée en fusils de Calibre, auxquels les mêmes cartouches puissent servir depuis le district de Maine jusqua la Louisiane; tant que vous n’aurez pas dans vos arsenaux de quoi doubler cet armament, car il faut s’attendre, et n’en pas trembler, que la Guerre arrivant contre des troupes exerciés par de longs combats, la meilleure milice, dans la premiere Campagne, quelquefois encore dans la seconde, perd très souvent une partie de ses armes; et surtout, mon noble Ami, tant que votre jeunesse ne sera pas formée par une éducation générale, par des habitudes civiles et militaires, par de bons petits livres classiques étudiés, appris, transcrits, chantés, et dirigeant jusques aux danses du premier âge, animant celles de l’adolescence et de la virilité, qui du respect pour les droits, de l’amour de la justice, du zêle pour la liberté, du dévouement le plus héroïque pour la Patrie, fassent une Religion.
                  Cela n’est pas fait, ni peut-être prêt à se faire. Il faut esperer que Dieu y pourvoira. si la moitié du bien qui paraitrait indispensable reste en arriere, il faut se consoler un peu par l’idée qu’en compensation la moitié du mal qui pourrait arriver n’arrive jamais.
                  Il faut cependant voir l’un et l’autre, et dans tous leurs détails; il faut s’en occuper comme si le premier devait absolument être fait tout de suite, comme si le second pendait sur la tête.
                  Employez y vos loisirs, puise que ce ne sera plus votre Gouvernement. Il convient que la veille de Sa mort Jefferson ait travaillé pour l’amérique et pour le monde, comme s’il n’avait que vingt ans. La vieillesse est faite pour la médiocrité. l’eau trop longtemps gardée croupit; mais le bon vin s’améliore encore à sa centieme année.
                  Je vous demanderai de faire en sorte, ou par vous même, ou par votre respectable successeur, que les Capitaines des Parlementaires que les Etats-Unis enverront certainement de tems en tems, aient ordre de me prendre à bord quand j’en aurai la liberté. Je n’ai point encore terminé le travail que je devais aux mânes de Mr Turgot. quatre Volumes seulement sont imprimés. Je vois par ce qui reste de matériaux, supérieurs peut-être à ceux déja employés, qu’il y en aura au moins trois autres.—Cela fini, je serai quitte envers l’ancien Continent; et mes vœux, mes pas devront se tourner vers celui auquel je pourrai rendre quelque service où la Liberté pourra être durable; où mes enfans sont établis; oû mes petits Fils ne seront jamais exposés à tuer un homme, si ce n’est pour la défense du Pays: tuer sur un ordre arbitraire, tuer en bourreau et ce qui est pis en bourreau des innocens, me parait le plus horrible et le plus vil des crimes. Je ne veux pas qu’aucun Du Pont puisse en être souillé.
                  S’il était possible encore, (dans la supposition que l’on vous permette, ce que j’espere qu’on ne vous interdira point, de payer en Europe les arrérages que les Etats Unis y doivent de leurs stocks) que Votre Banquier hollandais fût autorisé à me transmettre les lettres et l’argent que mes Enfans auraient déposé pour moi à votre Trésorerie, ce serait un grand service que me rendrait votre Gouvernement. Je vous prie d’approuver que mon Fils Irénée s’adresse à ce sujet à Mr. Galatin. Salut, respect, attachement inviolable.
                  
                     
                        duPont (de Nemours)
                  
                  
                     Ma Femme demande que je la rappelle à votre souvenir.
                     Je pourrai donner une Lettre de recommandation pour Votre Excellence à un jeune homme nommé Mr. d’Allarde. Je ne le connais pas beaucoup personnellement. Mais son Pere qui a êté mon très bon Collegue à l’Assemblée constituante a rendu des services d’approvisionnemens aux Etats unis; et ils ont des terres au Kentucky, d’autres sur la Monongahela.
                  
               